Citation Nr: 1021637	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1944 until March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

A travel Board hearing was held in July 2009 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2009) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In April 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal pertaining to the 
claim of entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an initial evaluation in excess 
of 30 percent for service-connected PTSD have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

A brief review of the history of this case reflects that 
service connection for PTSD was granted in an August 2007 
rating decision, for which an initial 30 percent evaluation 
was granted effective from January 10, 2007.  The Veteran 
timely appealed that rating decision.  The appeal relating to 
the PTSD claim originally came before the Board in November 
2009, at which time it was remanded for additional 
development.  Following the development requested in the 
Board remand and prior to returning to the Board for 
appellate review, the claim was readjudicated by the RO in 
April 2010.  At that time, the RO granted an increased 
evaluation of 50 percent for PTSD, effective from November 
13, 2008.  A Supplemental Statement of the Case (SSOC) was 
issued to the Veteran on April 9, 2010, advising him of the 
grant of an increased evaluation for PTSD.  

In May 2010, VA received a signed statement from the Veteran 
indicating that he had received the April 2010 SSOC, accepted 
the grant of 50% evaluation for PTSD, and wished to withdraw 
his appeal relating to the matter.  The Board notes that the 
file contains argument relating to the appeal which presented 
by the Veteran's representative (VFW) in May 2010.  That 
argument does not reference the Veteran's April 2010 
statement requesting that the appeal be withdrawn.  It 
appears that VFW was simply not aware of the Veteran's 
decision to withdraw his appeal when the argument was added 
to the record in May 2010.  Since his April 2010 statement, 
the Veteran has not expressed any subsequent interest or 
intent in pursuing the appeal.  Accordingly, the Board 
accepts the Veteran's April 2010 signed statement as a valid 
withdrawal of the appeal pursuant to 38 C.F.R. § 20.204.  No 
allegations of errors of fact or law, therefore, remain for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this appeal, and it is dismissed.

ORDER

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 30 percent for service-connected PTSD 
is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


